                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

EDWARD SEDLER.,

               Plaintiff,

v.                                                                         Civ. No. 18-886 MV/GJF


BETTY JUDD, WARDEN,
et al.,

               Defendants.

                       ORDER GRANTING LEAVE TO PROCEED
                           PURSUANT TO 28 U.S.C. § 1915(b),
                      AND TO MAKE PAYMENTS OR SHOW CAUSE

       This matter is before the Court on the Prisoner’s Motion and Affidavit for Leave to Proceed

Pursuant to 28 U.S.C. § 1915 filed by Plaintiff, Edward Sedler. on September 19, 2018. ECF No.

2. Because the Court grants the application, the filing fee for this civil rights complaint is $350.00.

Pursuant to § 1915(b)(1), Plaintiff is required to make installment payments until the full amount

of the filing fee is paid. Based on analysis under § 1915(b)(1) of Plaintiff’s inmate account

statement [ECF No. 2 at 7-15], the Court finds that Plaintiff owes an initial partial payment of

$14.57. If Plaintiff fails to make a payment by the designated deadline or show cause why such

payment should be excused, the civil rights complaint may be dismissed without further notice.

       IT IS THEREFORE ORDERED that the Prisoner’s Motion and Affidavit for Leave to

Proceed Pursuant to 28 U.S.C. § 1915 filed by Plaintiff, Edward Sedler, on September 19, 2018,

[ECF No. 2] is GRANTED;

       IT IS FURTHER ORDERED that, within thirty (30) days of entry of this Order, Plaintiff

send to the Clerk an initial partial payment of $14.57 or show cause why payment should be

excused;

                                                  1
       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of this Order, and that Plaintiff make the necessary arrangements to attach one copy of this

Order to the check in the $14.57 amount of the initial partial payment;

       IT IS FINALLY ORDERED that, after payment of the $14.57 initial partial fee, Plaintiff

make monthly payments of twenty per cent (20%) of the preceding month’s income credited to his

account or show cause why the designated payments should be excused.

       IT IS SO ORDERED.




                                             ________________________________________
                                             THE HONORABLE GREGORY J. FOURATT
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
